Case 6:15-cv-01855-TAD-CBW Document 401 Filed 09/18/19 Page 1 of 5 PageID #: 15110



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION

   TOTAL REBUILD, INC.                             )
                                                   )
            Plaintiff/Counterclaim-Defendant,      )       Case No. 6:15-cv-01855-TAD-CBW
                                                   )
   v.                                              )       JUDGE TERRY A. DOUGHTY
                                                   )
   PHC FLUID POWER, L.L.C.,                        )       MAGISTRATE JUDGE WHITEHURST
                                                   )
            Defendant/Counterclaim-Plaintiff.      )       JURY TRIAL DEMANDED
                                                   )


        MOTION FOR ATTORNEYS’ FEES, EXPENSES, AND COSTS UNDER 28 U.S.C. § 1927


            Defendant/Counterclaim Plaintiff PHC Fluid Power, L.L.C.’s (“PHC”) respectfully moves for

   the Court for entry of an award of attorneys’ fees, expenses, and costs under 28 U.S.C. § 1927 and the

   inherent power of the Court against, jointly and severally, Durio, McGoffin, Stagg, Ackerman, PC and

   attorneys Chase A. Manuel, Steven G. Durio, William W. Stagg, and Ryan Goudelocke (collectively,

   “Total’s Counsel”).

            As is amply shown in the Memorandum in Support of PHC’s Motion for Attorney Fees,

   Expenses, and Costs under 35 U.S.C. § 285, and the supporting memorandum for this Motion, Total’s

   Counsel unreasonably, needlessly, and vexatiously asserted a facially deficient case that they knew or

   certainly should have known from the outset was factually and legally unsupportable. Significantly,

   Total’s counsel cannot claim ignorance of the law and that the on-sale bar and inequitable conduct

   were affirmative defenses that could not reasonably be expected to overcome. Total’s Counsel was

   made up of no less than three registered patent attorneys who were required to understand what

   constitutes prior art and the obligations to owed to the patent offer in order to pass the Patent Bar to

   become registered patent attorneys. They simply ignored their duty and even when it was obvious to




                                                       1
Case 6:15-cv-01855-TAD-CBW Document 401 Filed 09/18/19 Page 2 of 5 PageID #: 15111



   everyone involved (as was clear from Judge Jackson’s finding that the only defense to the counterclaim

   was “implausible”), they continued with a case that was meritless.

           From their demands of 25% of gross revenues as a royalty (a position expressly rejected by the

   Federal Circuit), to their participation in Mr. Lavergne’s attempts to hide documents and Mr. Polk in

   discovery, to their pushing positions that could not have been in good faith (e.g. systems with no pump

   in the bunker), to filing an exhibit list with directly excluded documents after an order warning of

   contempt for introducing such documents at trial, to attempting to introduce an witness and documents

   that were not disclosed prior to trial, Total’s Counsel have engaged in and supported litigation

   misconduct. The Court already granted a motion to compel and warned Total’s Counsel in numerous

   orders regarding making false accusations of discovery misconduct, failing to comply with an order to

   compel, and introducing evidence that was excluded.

           Total’s Counsel also cannot claim lack of notice. As described in detail in in the Memorandum

   in Support of PHC’s Motion for Attorney Fees, Expenses, and Costs under 35 U.S.C. § 285, as early

   as September 2015 and throughout the case, PHC and its counsel provided written notices of the

   deficiencies and discovery wrongdoing in the case. As early as January 2016, Total’s counsel had

   notice and copies of screen captures that were part of the bases for the Court’s finding of inequitable

   conduct. Yet for the next three years, Total’s Counsel pushed the case forward without concern for the

   consequences of their actions.

           Section 1927 sanctions are the consequences for Total’s Counsel’s actions. “Any attorney . . .

   who so multiplies the proceedings in any case unreasonably and vexatiously may be required by the

   court to satisfy personally the excess costs, expenses, and attorneys’ fees reasonably incurred because

   of such conduct.” 28 U.S.C. § 1927. “All that is required to support § 1927 sanctions is a determination,

   supported by the record, that an attorney multiplied proceedings in a case in an unreasonable manner.”

   Lyn-Lea Travel Corp. v. Am. Airlines, Inc., 283 F.3d 282, 291 (5th Cir. 2002) (citing Browning v.

   Kramer, 931 F.2d 340, 344 (5th Cir. 1991); see also Lewis v. Brown & Root, Inc., 711 F.2d 1287, 1292


                                                      2
Case 6:15-cv-01855-TAD-CBW Document 401 Filed 09/18/19 Page 3 of 5 PageID #: 15112



   (5th Cir. 1983), on reconsideration, 722 F.2d 209 (5th Cir. 1984) (noting that conducting litigation in

   an “irresponsible manner” that multiplies needless proceedings serves as a basis for an award of

   sanctions) (emphasis in original)).

           Total’s Counsel lacked reason to initiate its infringement litigation and wrongfully persisted in

   its prosecution through discovery, pre-trial motions, and trial. PHC repeatedly warned Total’s Counsel,

   since the initiation of this action and throughout its proceedings, that its litigation was frivolous.

   Despite those warnings, Total’s Counsel proceeded undeterred and in a manner that caused PHC to

   incur additional and unnecessary attorneys’ fees and expenses. Total’s Counsel consistently litigated

   this case in bad faith and in reckless disregard of its duty owed to this Court. An award under § 1927

   is not only proper but necessary to deter such conduct by these attorneys in the future.

           In support of this Motion, PHC submits the accompanying memorandum and incorporates by

   reference the Motion and Memorandum in Support of PHC’s Motion for Attorney Fees, Expenses, and

   Costs under 35 U.S.C. § 285, and the following documents filed therewith:

           1.       The Declaration of Nicholas R. Valenti as Motion Ex. 1;

           2.       The Declaration of Samuel F. Miller as Motion Ex. 2;

           3.       The 2017.03.21 Settlement Agreement as Motion Ex. 3;

           4.       A 2017.08.10 email with a Draft Motion for Fees as Motion Ex. 4;

           5.       The Affidavit of Paul Herbert as Motion Ex. 5;

           6.       Invoices and billing records from the law firm Baker, Donelson, Bearman, Caldwell &

   Berkowitz, PC and Miller Legal Partners PLLC as Motion Ex. 6;

           7.       A 2019.09.06 Email as Motion Ex. 7;

           8.       A 2019.09.09 Email as Motion Ex. 8;

           9.       A 2019.09.11 Email as Motion Ex. 9;

           10.      The affidavit of Cliff LaCour and invoices and billing records from Neuner Pate as

   Motion Ex. 10;


                                                      3
Case 6:15-cv-01855-TAD-CBW Document 401 Filed 09/18/19 Page 4 of 5 PageID #: 15113



             11.    A summary of fees and expenses incurred by PHC in this litigation (broken down by

   firm, invoice number (attached as previous exhibits), attorney/paralegal fees, and expenses) as Motion

   Ex. 11;

             12.    The AIPLA 2019 Report of the Economic Survey at Motion Ex. 12; and

             13.    H.15 Selected Interest Rates according to the Federal Reserve as Motion Ex. 13.

             Where, PHC respectfully requests that the Court hold Durio, McGoffin, Stagg, Ackerman, PC

   and attorneys Chase A. Manuel, Steven G. Durio, William W. Stagg, and Ryan Goudelocke jointly

   and severally liable for an award in favor of PHC in the amount of $1,309,510.02 plus post-judgment

   interest.



             Dated: September 18, 2019




                                                  Respectfully submitted,

                                                  MILLER LEGAL PARTNERS PLLC

                                                  /s/ Samuel F. Miller
                                                  Samuel F. Miller, TN Bar No. 22936
                                                  Nicholas R. Valenti, TN Bar No. 35420
                                                  Sara R. Ellis, TN Bar No. 30760
                                                  Hayley H Baker, TN Bar No. 37439
                                                  Fifth Third Center – Suite 2000
                                                  424 Church Street
                                                  Nashville, Tennessee 37129
                                                  Tel/Fax: (615) 988-9011
                                                  Email: smiller@millerlegalpartners.com
                                                          nvalenti@millerlegalpartners.com
                                                          sellis@millerlegalpartners.com
                                                          hbaker@millerlegalpartners.com


                                                  NEUNERPATE

                                                  /s/ Cliff A. LaCour
                                                  Brandon W. Letulier - #28657
                                                  Cliff A. LaCour - #30581


                                                      4
Case 6:15-cv-01855-TAD-CBW Document 401 Filed 09/18/19 Page 5 of 5 PageID #: 15114



                                                 One Petroleum Center, Suite 200
                                                 1001 West Pinhook Road
                                                 Lafayette, Louisiana 70503
                                                 Tel: (337) 237-7000
                                                 Fax: (337) 233-9450
                                                 Email: bletulier@neunerpate.com
                                                         clacour@neunerpate.com

                                                 Attorneys for PHC Fluid Power, L.L.C.


                                    CERTIFICATE OF SERVICE

          The undersigned certifies that on this 18th day of September 2019, a copy of the foregoing was

   served on counsel of record listed below via the Court’s ECF system:

          William W. Stagg
          Steven G. Durio
          Tyler Rush
          Ryan Goudelocke
          Durio, McGoffin, Stagg & Ackermann, PC
          220 Heymann Boulevard
          Post Office Box 51308
          Lafayette, LA 70505-1308
          Bill@dmsfirm.com
          Buzz@dmsfirm.com
          Tyler@dmsfirm.com
          Ryan@dmsfirm.com

          Brandon W. Letulier
          Cliff A. LaCour
          NeunerPate
          One Petroleum Center, Suite 200
          1001 W. Pinhook Road
          Lafayette, LA 70503
          bletulier@neunerpate.com
          clacour@neunerpate.com

          Chase A. Manuel
          Brazee, Edwards, & Durio
          2901 Johnston Street, Suite 206
          Lafayette, Louisiana 70503
          Telephone: (337) 237-0492
          Facsimile: (337) 232-7758
          chasemanuel@brazeelawfirm.com

                                                         /s/ Samuel F. Miller



                                                    5
